The prisoner was indicted at the Dumfries District Court, in October, 1798, for larceny of a slave. There were two counts; the first charged him with having feloniously stolen, taken and carried away, a negro slave named Tom, of the value of 1007. of the property, and of the goods and chattels of John Hunter ; “from the possession of the said John Hunter.” The second count was precisely the same with the first, except that it did not charge the slave to be taken from the possession of any person ; the words in inverted commas being omitted. Neither count charged the offence to have been “contra formam statuti.”
The jury found a verdict as follows ; “we, of the jury find the prisoner guilty of feloniously stealing, taking, and carrying away negro Tom, as charged in the first count, while the said slave was a runaway; if the law is against him, we find him guilty : if the law is not against him, we find him not guilty : we further find him guilty of the charge in the second count.”
The prisoner moved to arrest the judgment, because, *the indictment against him, and the verdict thereupon, are insufficient in law.”
The question was adjourned, and the general court, November 17th, 1798, consisting of Judges Prentis, Tucker, Tyler, Nelson and Carrington, decided, “that the law is for the defendant, and that he ought to be acquitted of the offence charged in the first' count, in the said indictment, the slave stolen being then a runaway, and not in the actual possession of the said John Hunter; and of the second, because the offence charged, is not an offence at common law.”